Citation Nr: 1813509	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-25 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic kidney disorder.

2.  Entitlement to service connection for a cardiac disability manifested as bradycardia.

3.  Entitlement to service connection for a left hand disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from September 1982 to March 1989, from August 2004 to August 2005, and from and May 2007 to September 2010, with additional service in the National Guard and the Army Reserve.  He is the recipient of the Combat Action Badge, Global War on Terrorism Service Medal and many other awards.

These matters are before the Board of Veterans' Affairs (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That rating decision denied service connection for multiple issues.  The Veteran filed notice of disagreement with 14 of the matters, which are entitlement to service connection for a left ankle disability, residuals of fractured ribs, bilateral eye/vision disorder, bilateral hearing loss, tinnitus, rhinitis, sleep apnea, bradycardia (heart disorder), diverticula (colon disorder), kidney disorder, posttraumatic stress disorder (PTSD), swollen joints of the left hand, degenerative changes of the 3rd metacarpophalangeal joint of the right hand, and residuals from a broken left clavicular.  In his July 2017 Substantive Appeal (VA Form 9), the Veteran only appealed 7 of the matters, which are service connection for swollen joints of the left hand, a left ankle disability, sleep apnea, bradycardia (heart disorder), diverticula (colon disorder), kidney disorder, and PTSD.  

By rating decision dated in April 2017, service connection was granted for PTSD, sleep apnea, left ankle sprain, and diverticula.  As the April 2017 decision represents a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).
In June 2017 the Veteran testified before the undersigned at a Central Office hearing in Washington, DC.  At the hearing the Veteran waived his right for initial consideration by the RO of any additional evidence submitted.  

The issues of entitlement to service connection for a cardiac disability manifested as bradycardia and a left hand disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have (or during the pendency of this claim to have had) a chronic kidney disorder.


CONCLUSION OF LAW

Service connection for a chronic kidney disorder is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether there is competent evidence that the Veteran actually has (or during the pendency of the claim has had) the disability for which service connection is sought.  In the absence of proof of current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

The Veteran has asserted that service connection is warranted for a kidney disorder.  Service treatment records (STRs) are negative for complaints, treatment and diagnosis of a kidney disorder.  Notably, in a December 1982 Report of Medical History for Class IA Flight the Veteran noted he did not have kidney stone or blood in urine.  In a July 2005 (Reserve component) post-deployment health assessment (deployment from September 2004 to June 2005) there was no mention of a kidney problem.  He noted that his health stayed the same or got better during deployment.  In an August 2010 Army National Guard post-deployment health assessment (deployment from October 2009 to August 2010 to Bosnia and Herzegovina) the Veteran rated his health during the prior month as very good and about the same as before deployment.  He indicated that illness or injury had not made it difficult to do his work or other regular daily activities.  He noted he had no medical problems that developed during the deployment.

On September 2013 VA kidney conditions examination, the Veteran reported that a kidney condition was detected in September 2009 during a colonoscopy.  Diagnostic test findings revealed negative results.  The examiner noted that there was no diagnosis because there was no pathology to render a diagnosis.  September 2013 laboratory results show urea nitrogen (BUN) of 17 (in range) (reference range = 7 - 25 mg/dL) and creatinine 0.86 (in range) (reference range = 0.70 - 1.33 mg/dL and negative proteinuria.

On review, the Board acknowledges the Veteran's assertions that a kidney disorder was diagnosed during military service.  If in fact the Veteran had a kidney disorder while in service, it was acute and transitory and apparently resolved without resulting in residual disability, as the competent medical evidence of record (e.g., the September 2013 examination) does not establish a current disability for which service connection may be established.  While the Veteran can competently report his symptoms, any opinion regarding whether he has a currently diagnosed kidney disorder requires medical training and credentials that the Veteran has not demonstrated.  See Jandreau, supra.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a chronic kidney disorder.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  The record does not include a current diagnosis of a kidney disorder.  The September 2013 VA examiner noted there was no pathology to render a diagnosis of a kidney disorder, and laboratory test results were in a range indicating no kidney disorder present.  As the Veteran has not presented any competent evidence that he has a chronic kidney disorder, he has not presented a valid claim of service connection for such disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in this matter must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable to the present appeal.  See 38 U.S.C. § 5107.  


ORDER

Service connection for a chronic kidney disorder is denied.


REMAND

In September 2013, the Veteran was afforded VA heart conditions and hand conditions examinations.  The Board finds those examinations inadequate because neither provides a medical opinion.  Specifically, there is no opinion whether the diagnosed bradycardia is related to the Veteran's military service; or whether the Veteran currently has a left hand disorder that pre-existed active service, and, if so, whether there is clear and unmistakable evidence that the left hand disorder was not aggravated during a period of service.  There is also no medical opinion of record as to whether, if the left hand disorder did not preexist service, the left hand disorder began during service or is otherwise linked to active service.  Once VA undertakes the effort to provide an examination in a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-125 (2007).

Regarding the Veteran's claim of service connection for cardiac disability manifested as bradycardia, in his July 2014 Substantive Appeal (VA Form 9), the Veteran reported that bradycardia was diagnosed in 2007 after he suffered chest pains and was taken to the emergency room at Fort Myer, where he underwent an EKG [electrocardiogram].  The diagnosis was left side deviation of the heart.  He stated had further cardio-testing at the Bethesda Naval Hospital (where they confirmed the findings by Fort Myer).  Records from the emergency room treatment at Fort Myer and cardio-testing at the Bethesda Naval Hospital have not been associated with the Veteran's record.  On remand, such records should be obtained.  

Regarding the Veteran's claim of service connection for a left hand swollen joint disorder, in his July 2014 VA Form 9, he stated that his left hand disorder is not related to the fracture he received prior to entering the military.  He stated that the left hand wound was from a "flare gun" that was accidently discharged by a non-commissioned officers at the range.  He was struck on the back of his left hand.  He stated he still has stiffness and tingling in his hand since the incident in 1983.  His May 1982 entrance examination is negative for any mention of a left hand disorder.  In a May 1985 Report of Medical History for flight physical, however, it was noted he had fracture of the left hand at age 14, healed without sequelae.  In a June 1987 Report of Medical History for Class II annual it was noted he had broken bones, specifically, a fracture left wrist as a child with no sequelae and fractured left hand 1971 with no sequelae.

The September 2013 VA examination does not clarify whether: (1) the Veteran currently has a left hand disorder (the diagnoses rendered pertaining to the Veteran's left and was left hand scar status post flare gun accident; the length and width of the scar of the left hand was 1.5 cm.); or (2) a left hand disorder pre-existed a period of active service and was aggravated therein.  

Furthermore, with regard to swollen joints of the left hand, the Veteran has qualifying service in the Southwest Asia theatre of operations during the Gulf War.  38 C.F.R. § 3.317(e).  The Veteran has reported objective signs and symptoms analogous to joint pain.  The Veteran claims a swollen joint of the left hand, for which no diagnosis has been rendered and no etiology has been provided for his signs and symptoms listed under 38 U.S.C. § 1117(g).  On remand the AOJ must consider whether the Veteran exhibits signs or symptoms of an undiagnosed illness or a medically unexplained chronic multisystem illness that is defined by a cluster of signs or symptoms.

The record shows the Veteran receives VA treatment, but it is unclear whether he has received VA treatment for bradycardia or any heart disorder or for a left hand swollen joint disorder.  On remand, the AOJ should ask the Veteran if he has received or is currently receiving VA treatment for his claimed heart and left hand disorders.  If so, efforts must be undertaken to obtain any such VA treatment records as they are pertinent to the determination as to whether the Veteran currently has a left hand disorder and to determine the nature of the claimed heart and left hand disorders.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain records from the emergency room treatment at Fort Myer (including EKG report) and cardio-testing at the Bethesda Naval Hospital in 2007.  Efforts to obtain these records should be documented in the record and all records obtained should be associated with the Veteran's claims file.

2.  The AOJ should ask the Veteran to identify any VA treatment pertinent to his claims for cardiac disability manifested as bradycardia and a left hand swollen joint disorder; and obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

3.  The AOJ should arrange for a cardiac examination of the Veteran to determine the nature and likely etiology of any cardiac disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file (to specifically include records, if obtained, from Fort Myer and Bethesda Naval Hospital in 2007), the examiner should provide a diagnosis for each cardiac disability found/shown by the record and opine whether it is at least as likely as not (a 50% or greater probability) that the disability began in (or is otherwise related to) the Veteran's active duty service.  The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

4.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any left hand disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each left hand disorder found/shown by the record.

(b) The examiner should initially clarify whether the Veteran's claimed left hand disorder preexisted any period of active duty service.  If it is determined that a left hand disorder preexisted service, then the examiner should determine whether there is clear and unmistakable evidence (this meaning obvious, manifest or undebatable) that the left hand disorder pre-existed any period of active duty service (i.e., September 1982 to March 1989, August 2004 to August 2005, and May 2007 to September 2010).  For purpose of substantiating that the Veteran had a left hand disorder pre-existing a period of active service, the examiner is referred to the facts noted above reported from the Veteran's service records.  

If a left hand disorder preexisted service, the examiner should render an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated in service beyond the natural progression of the condition.

If a left hand disorder is determined not have preexisted service, the examiner should render an opinion as whether it is at least as likely as not (a 50% or greater probability) that a left hand disorder began in (or is otherwise related to) the Veteran's military service.

(c) Additionally, in considering the Veteran's joint pain (swollen joint of left hand) the examiner should determine whether the Veteran exhibits signs or symptoms of an undiagnosed illness or a medically unexplained chronic multisystem illness that is defined by a cluster of signs or symptoms, in the event that a current known clinical diagnosis is not rendered.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

5.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


